Mobley, Justice.
The appellee filed a motion to dismiss the appeal in this case on the ground that the transcript of evidence was not filed within the time required by law and there was no grant of extension of the time for filing by the court. The judgment in this case was entered on March 28, 1967, making the verdict of the jury the judgment of the court. A notice of appeal therefrom was filed with the Clerk of the Superior Court of Echols County on April 13, 1967, and the transcript of the evidence was filed with that court on August 4, 1967, or three months and 21 days after the filing of the notice of appeal. The record shows no extension of time allowed for filing of the transcript of the evidence as provided by Ga. L. 1965, pp. 18, 21 (Code Ann. § 6-804). Since the transcript of the evidence was not filed within thirty days after filing of the notice of appeal, as is required by Ga. L. 1965, pp. 18, 26 (Code Ann. § 6-806), and there was no extension of time granted for filing it, the appeal must be dismissed. See Davis v. Davis, 222 Ga. 579 (151 SE2d 123); Threatt v. McElreath, 223 Ga. 153 (154 SE2d 20); Fleming v. Sanders, 223 Ga. 172 *727(154 SE2d 14); Joiner v. State, 223 Ga. 367 (155 SE2d 8); Wilcox v. Wilcox, 223 Ga. 396 (156 SE2d 84).
Submitted October 9, 1967 —
Decided October 20, 1967.
D. W. Slone, for appellants.
J. Lundie Smith, John W. Langdale, for appellee.

Appeal dismissed.


All the Justices concur. Grice, J., concurs specially.